Exhibit 10.56

 

THIS DOCUMENT PREPARED BY

AND RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

R. Christian Brose

201 N. Tryon Street, Ste 3000

Charlotte, NC 28202

 

 

 

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS AND LEASES

 

dated as of March 31, 2011

 

by

 

Dallas Clean Energy McCommas Bluff, LLC,

 

a Delaware limited liability company,
as Grantor

 

to

 

 

Peter S. Graf,
the Trustee

 

 

for the benefit of

 

 

The Bank of New York Mellon Trust Company, N.A., a national banking association

 

 

Property:

 

 

Leasehold estate concerning approximately 1.9976 acres

 

located at the McComass Bluff Landfill,

 

Dallas, Texas

 

 

 

[Collateral includes Fixtures]

 

--------------------------------------------------------------------------------


 

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND
ASSIGNMENT OF RENTS AND LEASES

 

THIS LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS AND
LEASES (“Deed of Trust”), made and entered into as of March 31, 2011, by Dallas
Clean Energy McCommas Bluff, LLC, a Delaware limited liability company, whose
address is 624 S. Grand Avenue, Suite 2420, Los Angeles, California 90017-3325
(“Grantor”), in favor of Peter S. Graf, whose address is 2626 Howell Street,
10th Floor, Dallas, Texas  75204-4064 (“Trustee,” said term referring always to
the named Trustee and his successors in trust), for the use and benefit of The
Bank of New York Mellon Trust Company, N.A., a national banking association, as
trustee (the “Bond Trustee”), under that certain Trust Indenture, dated as of
January 1, 2011 (as further amended, restated, modified, or otherwise
supplemented from time to time, the “Indenture”), by and between the Bond
Trustee and Mission Economic Development Corporation (the “Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Indenture, the Issuer has issued its $40,200,000 Solid
Waste Disposal Revenue Bonds (Dallas Clean Energy McCommas Bluff, LLC Project)
Series 2011 (the “Bonds”), to assist in financing the cost of the acquisition,
construction, improvement and installation of certain solid waste disposal
facilities being developed by the Grantor (the “Project”), and to pay certain
other items relating to the Bonds;

 

WHEREAS, the Issuer will loan the proceeds derived from the sale of the Bonds to
the Grantor pursuant to a Loan Agreement dated as of January 1, 2011 (the “Loan
Agreement”) under which the Grantor is required to make loan payments sufficient
to pay when due the principal of, premium, if any, and interest on the Bonds and
related expenses; and

 

WHEREAS, the Grantor’s repayment obligations under the Loan Agreement will be
evidenced by a promissory note dated the date of issuance of the Bonds (the
“Note”), from the Grantor to the Issuer and assigned to the Bond Trustee
pursuant to the Indenture, and secured by this Deed of Trust;

 

NOW, THEREFORE, THIS DEED OF TRUST FURTHER WITNESSETH:

 

That for and in consideration of the indebtedness and other obligations of
Grantor hereinafter set forth, and the trust herein created, Grantor
does. hereby irrevocably CONVEY WARRANT, GRANT, BARGAIN, SELL, ASSIGN, TRANSFER,
PLEDGE AND SET OVER unto Trustee, and the successors and assigns of Trustee, all
of the following described land, leaseholds and interests in land, estates,
easements, rights, improvements, personal property, fixtures, equipment,
furniture, furnishings, appliances and appurtenances, including replacements and
additions thereto (hereinafter referred to collectively as the “Premises”):

 

(a)           All of Grantor’s interest and any after-acquired leasehold or fee
title in certain real property consisting of approximately 1.9976 acres and
located at the McComass Bluff Landfill in Dallas, Texas as more particularly
described in Exhibit A attached hereto and by this reference made a part hereof
(the “Land”);

 

--------------------------------------------------------------------------------


 

(b)           All right, title and interest of Grantor in and to buildings,
structures and improvements of every nature whatsoever now or hereafter situated
on the Land, and all gas and electric fixtures, radiators, heaters, engines and
machinery, boilers, ranges, elevators and motors, plumbing and heating fixtures,
carpeting and other floor coverings, water heaters, awnings and storm sashes,
and cleaning apparatus which are or shall be attached to said buildings,
structures or improvements, and all other furnishings, furniture, fixtures,
machinery, equipment, appliances, vehicles and personal property of every kind
and nature whatsoever now or hereafter owned by Grantor and located in, on or
about, or used or intended to be used with or in connection with the
construction, use, operation or enjoyment of the Premises, including all
extensions, additions, improvements, betterments, renewals and replacements,
substitutions, or proceeds from a permitted sale of any of the foregoing, and
all building materials and supplies of every kind now or hereafter placed or
located on the Land (collectively the “Improvements”), all of which are hereby
declared and shall be deemed to be fixtures and accessions to the Land and a
part of the Premises as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the indebtedness herein described and to be secured by this Deed of Trust;

 

(c)           All right, title and interest of Grantor as lessee under that
certain Lease to Develop Landfill Gas dated December 12, 1994 (as amended and
assigned from time to time, the “Lease”), between the City of Dallas, Texas (the
“Lessor”) and the Grantor (as assignee and successor in interest to predecessor
lessees), including any after-acquired title or interest of Grantor in the
property described in the Lease, which Lease includes the Land or some part
thereof;

 

(d)           All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, minerals, flowers, shrubs, crops, trees, timber and other
emblements, to the extent owned by or benefiting Grantor, now or hereafter
located on the Land or under or above the same or any part or parcel thereof,
and all ground leases, estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances, reversions, and
remainders whatsoever, in any way belonging, relating or appertaining to the
Premises or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto and benefiting Grantor, whether now owned or hereafter
acquired by them;

 

(e)           All of Grantor’s rents, issues, profits and revenues of the
Premises from time to time accruing (including without limitation all payments
under leases, ground leases or tenancies, proceeds of insurance, condemnation
payments, tenant security deposits and escrow funds), and all of the estate,
right, title, interest, property, possession, claim and demand whatsoever at
law, as well as in equity, of Grantor of, in and to the same, reserving only the
right to them to collect the same so long as Grantor is not in default hereunder
or such collection is not otherwise restricted by this Deed of Trust;

 

(f)            All rights and options of Grantor in any bankruptcy proceeding to
make any elections to remain in possession under the Lease; and, in the event of
bankruptcy of Grantor, Grantor shall be deemed in possession, regardless of the
presence of other tenants, and all of Grantor’s possessory rights and rights to
terminate or reject any leases are hereby encumbered and made a part of the
Premises; and

 

2

--------------------------------------------------------------------------------


 

(g)           All furniture, machinery, supplies, construction materials, goods,
equipment, fixtures, inventory, accounts, contract rights, permits, chattel
paper, documents, instruments and general intangibles (including, without
limitation, the right to use all names, logos and other identification)
associated with operation of the Premises or used or useful in connection
therewith and all books and records in any way related to the Premises.

 

SUBJECT, HOWEVER, in each case to (i) liens for taxes not then delinquent,
(ii) the Loan Agreement, this Deed of Trust, the Lease and the Indenture,
(iii) any lien or encumbrance disclosed on the title insurance policy delivered
in connection with the issuance of the Bonds; (iv) mineral leases, servitudes or
other mineral rights, utility, access and other easements and rights of way,
restrictions and exceptions that an authorized officer of the Grantor certifies
will not interfere with the operation of or impair the value of the Premises,
and (iv) such minor defects, irregularities, encumbrances, easements, rights of
way and clouds on title as normally exist with respect to property similar in
character to the Premises and would not reasonably be expected to materially
impair the property affected thereby for the purpose for which it was acquired
or is held by the Grantor (collectively, “Permitted Liens”).

 

TO HAVE AND TO HOLD the Premises and all parts, rights, members and
appurtenances thereof, to the use and benefit of Trustee and the successors,
successors-in-title and assigns of Trustee, forever; and Grantor covenants that
Grantor is lawfully seized and possessed of the Premises pursuant to the Lease
as aforesaid and has good right to convey the same, that the same are
unencumbered (other than Permitted Liens), and Grantor does warrant and will
forever defend the title thereto against the claims of all persons whomsoever.

 

But this conveyance is made IN TRUST for the following uses and trusts, and for
no other purposes, to-wit:

 

(a)           To secure the payment of an indebtedness for borrowed money in the
principal amount not exceeding FORTY MILLION TWO HUNDRED THOUSAND MILLION
DOLLARS ($40,200,000), together with interest thereon, which Beneficiary has
advanced as evidenced by the Note, and being finally due and payable on
December 1, 2024, pursuant to the terms of the Loan Agreement and the Indenture;

 

(b)           To secure all sums advanced by Beneficiary to Grantor or expended
by Beneficiary for Grantor’s account, including but not limited to advances for
taxes and insurance pursuant to the terms of this Deed of Trust, and the
faithful performance of all terms and conditions contained herein;

 

(c)           To secure the payment of all court costs, expenses and costs of
whatever kind incident to the collection of any indebtedness secured hereby and
the enforcement or protection of the lien of this conveyance, including
reasonable attorney’s fees and any amounts paid to prevent termination of the
Lease; and

 

(d)           To secure any amounts expended by Beneficiary in removing,
isolating or cleaning up any hazardous materials from the Premises, whether or
not such action is required by any “Applicable Environmental Law” (as
hereinafter defined).

 

3

--------------------------------------------------------------------------------


 

Should the indebtedness, including, without limitation, the Note, secured by
this Deed of Trust (hereinafter referred to collectively as the “Secured
Indebtedness”) be paid in full and discharged according to the tenor and effect
thereof when the same shall become due and payable, and should Grantor perform
all covenants herein contained in a timely manner, then this Deed of Trust shall
be canceled and released.

 

GRANTOR HEREBY FURTHER COVENANTS AND AGREES WITH TRUSTEE AND THE BOND TRUSTEE AS
FOLLOWS:

 

ARTICLE I

 

1.01         Payment of Indebtedness.  Grantor shall pay the indebtedness
evidenced by the Note according to the tenor thereof and the remainder of any
Secured Indebtedness promptly as the same shall become due.

 

1.02         Taxes, Liens, Rents and Other Charges.

 

(a)           Grantor shall pay, on or before the delinquency date thereof, all
ground rents, taxes, levies, license fees, permit fees and all other charges
required to be paid by Grantor under the Lease and all rents and other payments
due under the Lease and shall submit to Bond Trustee such evidence of the due
and punctual payment of all such taxes, assessments and other fees and charges
as Bond Trustee may reasonably request. Grantor shall have the right before they
become delinquent to contest or object to the amount or validity of any such
tax, assessment, fee or charge by appropriate legal proceedings but this right
shall not be deemed or construed in any way as relieving, modifying or extending
Grantor’s covenant to pay any such tax, assessment, fee or charge at the time
and in the manner provided herein, unless Grantor has given prior written notice
to Bond Trustee of Grantor’s intent to so contest or object, and unless at Bond
Trustee’s sole option: (i) Grantor shall furnish a good and sufficient bond or
surety as requested by and satisfactory to Bond Trustee; and (ii) Grantor shall
have provided a good and sufficient undertaking as may be required or permitted
by law to accomplish a stay of such proceedings.

 

(b)           Grantor shall pay, on or before the due date thereof, all taxes,
assessments, charges, expenses, costs and fees which may now or hereafter be
levied upon, or assessed or charged against, or incurred in connection with, the
Note, the Secured Indebtedness, this Deed of Trust or any other instrument now
or hereafter evidencing, securing or otherwise relating to the Secured
Indebtedness.

 

(c)           Grantor shall pay, on or before the due date thereof, (i) all
premiums on policies of insurance covering, affecting or relating to the
Premises, as required pursuant to Section 1.03, below; (ii) all ground rentals,
other lease rentals and other sums, if any, owing by Grantor and becoming due
under the Lease or any other lease or rental contract affecting the Premises;
and (iii) and subject to the terms of the Lease, all utility charges which are
incurred by Grantor for the benefit of the Premises, or which may become a
charge or lien against the Premises for gas, electricity, water and sewer
services and the like furnished to the Premises, and all other public or private
assessments or charges of a

 

4

--------------------------------------------------------------------------------


 

similar nature affecting the Premises or any portion thereof, whether or not the
nonpayment of same may result in a lien thereon. Grantor shall submit to Bond
Trustee such evidence of the due and punctual payment of all such premiums,
rentals and other sums as Bond Trustee may reasonably require.

 

(d)           In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of deeds of trust or security agreements, or debts secured thereby or
in the manner of collecting such taxes so as to adversely affect Bond Trustee,
Grantor will pay any such tax on or before the due date thereof.

 

If Grantor fails to make such prompt payment or if, in the opinion of Bond
Trustee, any such state, federal, municipal, or other governmental law, order,
rule or regulation prohibits Grantor from making such payment or would penalize
Grantor if Grantor makes such payment, or if, in the opinion of Bond Trustee,
the making of such payment might result in the imposition of interest beyond the
maximum amount permitted by applicable law, then the entire balance of the
Secured Indebtedness and all interest accrued thereon shall, at the option of
Bond Trustee, become immediately due and payable.

 

(e)           Grantor shall not suffer any mechanic’s, materialmen’s, laborer’s,
statutory or other lien to be created or remain outstanding against the
Premises; provided, however, that Grantor may contest any such lien in good
faith by appropriate legal proceedings provided the lien is bonded in such
manner as not to adversely affect the Premises or this Deed of Trust. Bond
Trustee has not consented and will not consent to the performance of any work or
the furnishing of any materials on behalf of Grantor which might be deemed to
create a lien or liens superior to the lien hereof.

 

1.03         Insurance.

 

(a)           Upon the request of Bond Trustee, Grantor shall procure for,
deliver to and maintain for the benefit of Bond Trustee during the term of this
Deed of Trust, original paid-up insurance policies of such insurance companies,
in such amounts, in form and substance, and with such expiration dates as are
acceptable to Bond Trustee and containing non-contributory standard mortgagee
clauses, their equivalent, or a satisfactory mortgagee loss payable endorsement
in favor of Bond Trustee, providing the following types of insurance covering
the Premises and the interest and liabilities incident to the ownership,
possession and operation thereof:

 

(i)            insurance against loss or damage by fire, lightning, windstorm,
hail, explosion, riot, riot attending a strike, civil commotion, aircraft,
vehicles, smoke, vandalism and malicious mischief and against such other hazards
as, under good insurance practices, from time to time are insured against for
properties of similar character and location, the amount of which insurance
shall be not less than the full replacement cost of the Premises without
deduction for depreciation, and which policies of insurance shall contain
satisfactory replacement cost endorsements;

 

5

--------------------------------------------------------------------------------


 

(ii)           during the course of any construction or repair of the Premises,
to maintain nonreporting builder’s risk insurance with standard waiver of
subrogation clauses, and, in the event any portion of the improvements are
completed prior to the satisfaction of the Secured Indebtedness, to maintain
insurance on all buildings and other improvements on the Premises against damage
by fire, windstorm, and other risks normally insured against under so-called
“extended coverage,” in companies and amounts satisfactory to Bond Trustee. All
policies evidencing such insurance shall have attached thereto standard
mortgagee riders making such insurance payable to Bond Trustee as its interest
may appear, and all such policies or appropriate certificates, at Bond Trustee’s
request, shall be deposited with it;

 

(iii)          comprehensive public liability insurance on an “occurrence basis”
against claims for “personal injury,” including without limitation bodily
injury, death or property damage occurring on, in or about the Premises and the
adjoining streets, sidewalks and passageways as reasonably required by Bond
Trustee;

 

(iv)          worker’s compensation insurance (including employer’s liability
insurance, if requested by Bond Trustee) for all employees of Grantor engaged on
or with respect to the Premises, in such amount as is reasonably satisfactory to
Bond Trustee, or, if such limits are established by law, in such amounts;

 

(v)           business interruption insurance against loss of income arising out
of damage or destruction by fire, lightning, windstorm, hail, explosion, riot,
riot attending a strike, civil commotion, aircraft, vehicles, smoke, vandalism
and malicious mischief and such other hazards as are presently included in
so-called “extended coverage,” of twelve (12) months’ anticipated gross income
from the Premises; and

 

(vi)          such other insurance on the Premises or any replacements or
substitutions therefor and in such amounts as may from time to time be
reasonably required by Bond Trustee against other insurable casualties which at
the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height and type of the improvements,
their construction, location, use and occupancy, or any replacements or
substitutions therefor.

 

(b)           All policies of insurance required by the terms of this Deed of
Trust shall contain an endorsement or agreement by the insurer that any loss
shall be payable in accordance with the terms of such policy notwithstanding any
act of negligence of Grantor which might otherwise result in forfeiture of said
insurance, and the further agreement of the insurer waiving all rights of set
off, counterclaim or deductions against Grantor.

 

(c)           Bond Trustee is hereby authorized and empowered, at its option, to
adjust or compromise any loss under any insurance policies maintained for its
benefit pursuant to this Section 1.03, and to collect and receive the proceeds
from any such policy or

 

6

--------------------------------------------------------------------------------


 

policies. Each insurance company is hereby authorized and directed to make
payment for all such losses directly to Bond Trustee as its interest may appear,
instead of to Grantor and Bond Trustee jointly. In the event any insurance
company fails to disburse directly and solely to Bond Trustee but disburses
instead either solely to Grantor or to Grantor and Bond Trustee jointly, Grantor
agrees immediately to endorse and transfer such proceeds to Bond Trustee to the
extent of Bond Trustee’s interest therein. Upon the failure of Grantor to
endorse and transfer such proceeds as aforesaid, Bond Trustee may execute such
endorsements or transfers for and in the name of Grantor, and Grantor hereby
irrevocably appoints Bond Trustee as Grantor’s agent and attorney-in-fact so to
do. After deducting from said insurance proceeds all of its reasonable expenses
incurred in the collection and administration of such sums including reasonable
attorney’s fees, Bond Trustee shall apply the net insurance proceeds or any part
thereof, first, to the extent permitted by the Indenture, the Loan Agreement and
the Lease, to the repair and/or restoration of the Premises, and second, if the
Grantor is in default under the Loan Agreement or the Lease after expiration of
all relevant grace or cure periods, to the payment of the Secured Indebtedness,
whether or not due and in whatever order Bond Trustee elects subject to the
requirements of the Indenture and the Loan Agreement, and third, if neither of
the foregoing options is available for any other purposes or objects for which
Bond Trustee is entitled to advance funds under this Deed of Trust, all without
affecting the lien and security interest created by this Deed of Trust, and any
balance of such monies then remaining shall be paid to Grantor or the person or
entity lawfully entitled thereto. Bond Trustee shall not be held responsible for
any failure to collect any insurance proceeds due under the terms of any policy
regardless of the cause of such failure.

 

(d)           At least fifteen (15) days prior to the expiration date of each
policy maintained pursuant to this Section 1.03, a renewal or replacement
thereof satisfactory to Bond Trustee shall be delivered to Bond Trustee. At Bond
Trustee’s request, Grantor shall deliver to Bond Trustee receipts evidencing the
payment for all such insurance policies and renewals or replacements. The
delivery of any insurance policies hereunder shall constitute an assignment of
all unearned premiums as further security hereunder. In the event of the
foreclosure of this Deed of Trust or any other transfer of title to the Premises
in extinguishment or partial extinguishment of the Secured Indebtedness, all
right, title and interest of Grantor in and to all insurance policies then in
force shall pass to the purchaser or Bond Trustee, and Bond Trustee is hereby
irrevocably appointed by Grantor as attorney-in-fact for Grantor to assign any
such policy to said purchaser or to Bond Trustee without accounting to Grantor
for any unearned premiums thereon.

 

(e)           All policies of insurance required pursuant to the terms of this
Section 1.03, shall be deemed to incorporate by reference a provision that such
policies will not be cancelled or materially amended, which term shall include
any reduction in the scope or limits of coverage, without at least thirty (30)
days prior written notice to Bond Trustee. In the event Grantor fails to
provide, maintain, keep in force or deliver and furnish to Bond Trustee the
policies of insurance required by this Section 1.03, Bond Trustee may procure
such insurance or single-interest insurance for such risks covering Bond
Trustee’s interest, and Grantor will pay all premiums thereon promptly upon
demand by Bond Trustee. Until such payment is made by Grantor, the amount of all
such premiums, together with interest as hereinafter set forth, shall be added
to the Secured Indebtedness and shall be secured by this Deed of Trust.

 

7

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything in this Section 1.03 to the contrary,
any requirements under this Section 1.03 may be satisfied by delivery to Bond
Trustee of the appropriate riders, assurances, endorsements or certificates for
any insurance Grantor is required to maintain under the Lease.

 

1.04         Reserved.

 

1.05         Condemnation.  If all or any portion of the Premises shall be
damaged or taken through condemnation (which term when used in this Deed of
Trust shall include any damage or taking by any governmental or quasi
governmental authority and any transfer by private sale in lieu thereof), either
temporarily or permanently, other than an insubstantial taking for the purpose
of widening existing roads bordering the Land which does not adversely affect
access or the use of the Land and does not permit Grantor to terminate the
Lease, then the entire Secured Indebtedness shall, at the option of Bond Trustee
but subject to the applicable provisions of the Lease, Indenture and Loan
Agreement, immediately become due and payable. Grantor, immediately upon
obtaining knowledge of the institution, or the proposed, contemplated or
threatened institution of any action or proceeding for the taking through
condemnation of the Premises or any part thereof will notify Bond Trustee, and
Bond Trustee is hereby authorized, at its option, to commence, appear in and
prosecute, through counsel selected by Bond Trustee, in its own or in Grantor’s
name, any action or proceeding relating to any condemnation to which Grantor is
a party. Grantor may compromise or settle any claim for compensation but shall
not make any compromise or settlement for an award that is less than the Secured
Indebtedness without the prior written consent of Bond Trustee. All such
compensation, awards, damages, claims, rights of action and proceeds and the
right thereto are hereby assigned by Grantor to Bond Trustee, and Bond Trustee
is authorized, at its option, to collect and receive all such compensation,
awards or damages and to give proper receipts and acquittance therefor without
any obligation to question the amount of any such compensation, awards or
damages. After deducting from said condemnation proceeds all of its expenses
incurred in the collection and administration of such sums, including reasonable
attorney’s fees, Bond Trustee shall apply the net proceeds as provided in, and
subject to the provisions of, Section 1.03(c) hereof.

 

1.06         Care of Premises.

 

(a)           Grantor will keep the buildings, parking areas, roads and
walkways, landscaping, and all other improvements of any kind now or hereafter
erected on the Land or any part thereof in good condition and repair, will not
commit or suffer any waste and will not do or suffer to be done anything which
would or could increase the risk of fire or other hazard to the Premises or any
other part thereof or which would or could result in the cancellation of any
insurance policy carried with respect to the Premises.

 

(b)           Grantor will not remove, demolish or alter the structural
character of any improvement located on the land without the written consent of
Bond Trustee nor make or permit use of the Premises for any purpose other than
that for which the same are now used.

 

8

--------------------------------------------------------------------------------


 

(c)           If the Premises or any part thereof is damaged by fire or any
other cause, Grantor will give immediate written notice thereof to Bond Trustee.

 

(d)           Bond Trustee or its representative is hereby authorized to enter
upon and inspect the Premises at any time.

 

(e)           Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority affecting the
Premises or any part thereof.

 

(f)            Subject to the terms of the Lease, if all or any part of the
Premises shall be damaged by fire or other casualty, Grantor will promptly
restore the Premises to the equivalent of its original condition; and if a part
of the Premises shall be damaged through condemnation, Grantor will promptly
restore, repair or alter the remaining portions of the Premises in a manner
satisfactory to Bond Trustee. Notwithstanding the foregoing, Grantor shall not
be obligated so to restore unless in each instance, Bond Trustee agrees to make
available to Grantor (pursuant to a procedure satisfactory to Bond Trustee) any
net insurance or condemnation proceeds actually received by Bond Trustee
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration or to be
used in accordance with the provisions of the Indenture and the Loan Agreement;
provided, however, that the insufficiency of any such insurance or condemnation
proceeds to defray the entire expense of restoration shall in no way relieve
Grantor of its obligation to restore if so required by the terms of the Lease,
the Indenture or the Loan Agreement. In the event all or any portion of the
Premises shall be damaged or destroyed by fire or other casualty or by
condemnation, Grantor shall promptly deposit with Bond Trustee a sum equal to
the amount by which the estimated cost of the restoration of the Premises (as
determined by Bond Trustee in its good faith judgment) exceeds the actual net
insurance or condemnation proceeds with respect to such damages or destruction.

 

(g)           The provisions of this Section 1.06 shall be subject in all
respects to the requirements under the Lease imposed on the Grantor regarding
care, maintenance and upkeep of the Premises.

 

1.07         Leases, Contracts. Etc.

 

(a)           As additional collateral and further security for the Secured
Indebtedness, Grantor does hereby assign to Bond Trustee Grantor’s interest in
the Lease and Grantor’s interest to receive all compensation due Grantor under
the Shell Gas Sale Agreement, any other Gas Sale Agreements and Project Revenue
Generating Agreements (as such terms are defined in the Indenture), and Grantor
agrees to execute and deliver to Bond Trustee such additional instruments, in
form and substance satisfactory to Bond Trustee, as hereafter may be requested
by Bond Trustee further to evidence and confirm said assignment; provided,
however, that acceptance of any such assignment shall not be

 

9

--------------------------------------------------------------------------------


 

construed as a consent by Bond Trustee to any lease, tenant contract, rental
agreement, franchise agreement, management contract, sales contract or other
contract, license or permit, or to impose upon Bond Trustee any obligation with
respect thereto. Grantor shall faithfully keep and perform, or cause to be kept
and performed, all of the covenants, conditions and agreements contained in each
of said instruments, now or hereafter existing, on the part of Grantor to be
kept and performed and shall at all times do all things necessary to compel
performance by each other party to said instruments of all obligations,
covenants and agreements by the Lessor to be performed thereunder.

 

(b)           Grantor shall not execute an assignment of the rents, issues or
profits or any part thereof, from the Premises unless Bond Trustee shall first
consent to such assignment, which consent shall not be unreasonably withheld,
and unless such assignment shall expressly provide that it is subordinate to the
assignment contained in this Deed of Trust and any assignment executed pursuant
hereto.

 

(c)           The Grantor shall pay all rent and other charges required under
the Lease as and when the same are due and the Grantor shall keep, observe, and
perform, or cause to be kept, observed, and performed, all of the other terms,
covenants, provisions, and agreements of the Lease on the part of the tenant
thereunder to be kept, observed, and performed, and shall not in any manner,
cancel, terminate, or surrender, or permit any cancellation, termination, or
surrender of the Lease, in whole or in part, or, without the written consent of
the Issuer, either orally or in writing, modify, amend, or permit any
modification or amendment of any of the terms thereof in any respect, and any
attempt on the part of the Grantor to exercise any such right without such
written consent of the Issuer shall be null and void ab initio and shall be of
no force or effect.

 

(d)           The Grantor shall do, or cause to be done, all things necessary to
preserve and keep unimpaired the rights of the Grantor as tenant under the Lease
and to prevent any default under the Lease or any termination, surrender,
cancellation, forfeiture, or impairment thereof, and in the event of the failure
of the Grantor to make any payment required to be made by the Grantor pursuant
to the provisions of the Lease or to keep, observe, or perform, or cause to be
kept, observed, or performed, any of the terms, covenants, provisions, or
agreements of the Lease, the Grantor agrees that the Issuer may (but shall not
be obligated to) take any action on behalf of the Grantor, to make or cause to
be kept, observed, or performed any such terms, covenants, provisions, or
agreements and to enter upon the Premises and take all such action thereof as
may be necessary therefor to the end that the rights of the Grantor in and to
the leasehold estate created by the Lease shall be kept unimpaired and free from
default, and all money so expended by the Issuer, with interest thereon from the
date of each such expenditure, shall be paid by the Grantor to the Issuer
promptly upon demand by the Issuer and shall be added to the indebtedness and
secured by this Deed of Trust, and the Issuer shall have, in addition to any
other remedy thereof, the same rights and remedies in the event of non-payment
of any such sum by the Grantor as in the case of a default by the Grantor in the
payment of any sums due under the Loan Agreement and/or the Note.

 

10

--------------------------------------------------------------------------------


 

(e)           The Grantor shall enforce the obligations of the Lessor under the
Lease to the end that it may enjoy all of the rights granted to it under the
Lease; promptly notify the Issuer in writing of any default by the Lessor or by
the Grantor in the performance or observance of any of the terms, covenants, or
conditions on the part of the Lessor or the Grantor, as the case may be, to be
performed or observed under the Lease; promptly advise the Issuer in writing of
the occurrences of any of the events of default enumerated in the Lease and of
the giving of any notice by the Lessor to the Grantor of any default by the
Grantor in performance or observance of any of the terms, covenants, or
conditions of the Lease on the part of the Grantor to be performed or observed;
and promptly deliver to the Issuer a true and complete copy of each such notice.
If, pursuant to the Lease, the Lessor shall deliver to the Issuer a copy of any
notice of default given to the Grantor, such notice shall constitute full
authority and protection to the Issuer for any action taken or omitted to be
taken by the Issuer in good faith in reliance thereon.

 

(f)            If any action or proceeding shall be instituted to evict the
Grantor or to recover possession of the Premises or for any other purpose
affecting the Lease or this Deed of Trust, the Grantor shall, immediately upon
service thereof on or to the Grantor, deliver to the Issuer a true and complete
copy of each petition, summons, complaint, notice of motion, order to show cause
and of all other provisions, pleadings, and papers, however designated, served
in any such action or proceeding.

 

(g)           No release or forbearance of any of the Grantor’s obligations
under the Lease, pursuant to the Lease or otherwise, shall release the Grantor
from any of its obligations under this Deed of Trust, including its obligation
with respect to the payment of rent as provided for in the Lease and the
performance of all of the terms, provisions, covenants, conditions, and
agreements contained in the Lease to be kept, performed, and complied with by
the tenant therein.

 

(h)           The Grantor shall not make any election or give any consent or
approval (other than the exercise of a renewal right or extension right or other
right conferring a benefit on the Grantor, provided that any such action has no
adverse effect or consequence to the Issuer) for which a right to do so is
conferred upon the Grantor as tenant under the Lease without the prior written
consent of the Issuer. In case of any Event of Default under this Deed of Trust,
all such rights, together with the right of termination, cancellation,
modification, change, supplement, alteration, or amendment of the Lease, all of
which have been assigned for collateral purposes to the Issuer, shall vest in
and be exercisable solely by the Issuer.

 

(i)            The Grantor shall give the Issuer prompt written notice of the
commencement of any arbitration or appraisal proceeding under and pursuant to
the provisions of the Lease, if and as required under the Lease. The Issuer
shall have the right to intervene and participate in any such proceeding, and
the Grantor shall confer with the Issuer to the extent which the Issuer deems
necessary for the protection of the Issuer. Upon the written request of the
Issuer, the Grantor shall exercise all rights of arbitration conferred upon it,
if any, by the Lease. The Grantor shall select an arbitrator who is approved in
writing by the Issuer; provided, however, that if at the time any such
proceeding shall be commenced, the Grantor shall be in default in the
performance or observance of any covenant, condition, or other requirement of
the Lease, or of this Deed of Trust, on the part of the Grantor to be performed
or observed, the Issuer shall have, and is hereby granted, the sole and
exclusive right to designate and appoint on behalf of the Grantor the arbitrator
or arbitrators, or appraiser or appraisers, in such proceeding.

 

11

--------------------------------------------------------------------------------


 

(j)            Not more than three hundred sixty (360) and not less than two
hundred seventy (270) days before any renewal or extension of the term of the
Lease takes effect, the Grantor shall give the Issuer written notice of such
renewal or extension.

 

(k)           Upon the written demand of the Issuer, the Grantor shall exercise
any rights under the Lease to extend the term of the Lease beyond the term of
this Deed of Trust or to comply with any law affecting the Grantor or the Issuer
or which is necessary, in the reasonable judgment of the Issuer, to preserve the
value of the security intended to be afforded by this Deed of Trust. The Grantor
shall promptly provide evidence of such exercise of such right to the reasonable
satisfaction of the Issuer. In the event that the Grantor fails to so exercise
any such right or upon the occurrence of an Event of Default, the Grantor hereby
agrees and grants to the Issuer all right and authority to exercise such right
in the name of the Grantor or in its own name. Nothing contained herein shall
affect or limit any rights of the Issuer under the Lease.

 

1.08         Security Agreement/Assignment.

 

(a)           Grantor hereby grants to Bond Trustee, as security for the Secured
Indebtedness, a security interest in the Premises to the fullest extent that the
Premises now or hereafter may be subject to a security interest under the Texas
Uniform Commercial Code (the “UCC”). Grantor intends for this Deed of Trust to
be a “security agreement” within the meaning of the UCC. Grantor hereby
irrevocably authorizes Bond Trustee to prepare, execute and file all initial
financing statements, and any restatements, extensions, continuations, renewals
or amendments thereof, in such form as Bond Trustee may require to perfect or
continue the perfection of this security interest or other statutory liens held
by Bond Trustee. Unless prohibited by applicable law, Grantor agrees to pay all
reasonable expenses incident to the preparation, execution, filing and/or
recording of any of the foregoing. With respect to any of the Premises in which
a security interest is not perfected by the filing of a financing statement,
Grantor consents and agrees to undertake, and to cooperate fully with Bond
Trustee, to perfect the security interest hereby granted to Bond Trustee in the
Premises. Without limiting the foregoing, if and to the extent any of the
Premises is held by a bailee for the benefit of Grantor, Grantor shall promptly
notify Bond Trustee thereof and, if required by Bond Trustee, promptly obtain an
acknowledgment from such bailee that is satisfactory to Bond Trustee and
confirms that such bailee holds the Premises for the benefit of Bond Trustee as
secured party and shall only act upon instructions from Bond Trustee with
respect to the Premises.

 

(b)           THIS INSTRUMENT IS A PRESENT ASSIGNMENT OF THE GRANTOR’S RIGHTS IN
ANY LEASES AND THE RENTS ASSOCIATED THEREWITH. The Grantor hereby appoints the
Issuer or its assignee as the Grantor’s irrevocable attorney in fact to appear
in any action and/or to collect all rents and any award made to the Grantor in
any court proceeding involving any tenant under any lease in bankruptcy,
insolvency or reorganization proceedings in any state or federal court, and any
and all payments made by any tenant under any lease in lieu of rent; provided,

 

12

--------------------------------------------------------------------------------


 

however, that so long as no Event of Default (hereinafter defined) or event
which with the lapse of time or the giving of notice, or both, would constitute
such an Event of Default, has occurred and is continuing, the Grantor shall have
a license to collect the rents and to use and enjoy the same (subject to the
terms of the Indenture), but such license to collect the rents shall not operate
or permit the collection by the Grantor of any installment of rent in advance of
the date prescribed in the applicable lease or leases for the payment thereof.

 

(c)           The provisions hereunder shall not in any way impair or diminish
any obligation of the Grantor under the Loan Agreement and the Note, nor shall
any of such obligations be imposed on the Bond Trustee or the Issuer. Upon
payment of the Note and of all other sums required to be paid under the Loan
Agreement, the Note and this Deed of Trust and the performance and observance of
the provisions thereof, the assignment of leases hereunder shall cease and
terminate and all of the right, title, interest, claim and demand of the Issuer
in such leases shall revert to the Grantor or to such other person as may be
legally entitled thereto, and the Issuer shall at the request of the Grantor or
any such person deliver to the Grantor or any such person an instrument, in
recordable form if requested, canceling and discharging such assignment.

 

(d)           The Grantor represents and warrants that it has full right and
title to assign any leases and the rents and other payments due and to become
due thereunder, that no other assignment of any interest therein has been made.

 

(e)           The Grantor agrees that the assignment of any leases is
irrevocable and that the Grantor will not, while such assignment is in effect,
take any action which is inconsistent with such assignment, or make or suffer to
be made any other assignment, designation or direction of the subject matter of
the assignment made in this section, and that any such assignment shall be void
and of no effect as against the Issuer. The Grantor will from time to time, upon
request of the Issuer, execute all instruments of further assurance of the
assignment made in this section as the Issuer may request.

 

1.09         Further Assurances: After-Acquired Property.  At any time, and from
time to time, upon request by Bond Trustee, Grantor will make, execute and
deliver or cause to be made, executed and delivered, to Bond Trustee and, where
appropriate, cause to be recorded and/or filed and from time to time thereafter
to be rerecorded and/or reified at such time and in such offices and places as
shall be deemed desirable by Bond Trustee, any and all such other and further
deeds of trusts, security agreements, financing statements, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Bond Trustee, be necessary or desirable in order to
effectuate, complete or perfect, or to continue and preserve (a) the obligations
of Grantor under the Note, the Loan Agreement, and under this Deed of Trust, and
(b) the security interest created by this Deed of Trust as a first and prior
security interest upon and security title in and to all of the Premises, whether
now owned or hereafter acquired by Grantor. Upon any failure by Grantor so to
do, Bond Trustee may make, execute, record, file, rerecord and/or refile any and
all such deeds of trust, security agreements, financing statements, continuation
statements, instruments, certificates, and documents for and in the name of
Grantor, and Grantor hereby irrevocably appoints Bond Trustee the agent and
attorney-in-fact of Grantor so to do. The security title of this Deed of Trust
will automatically attach, without further act, to all after-acquired property
attached to and/or used in the operation of the Premises or any part thereof.

 

13

--------------------------------------------------------------------------------


 

1.10         Indemnity: Expenses.  Grantor will pay or reimburse Trustee and
Bond Trustee, upon demand therefor, for all reasonable attorney’s fees, costs
and expenses incurred by Trustee and/or Bond Trustee in any suit, action, legal
proceeding or dispute of any kind in which Trustee and/or Bond Trustee is made a
party or appears as party plaintiff or defendant, affecting the Secured
Indebtedness, this Deed of Trust or the interest created herein, the Lease or
the Premises, including, but not limited to, the exercise of the power of sale
contained in this Deed of Trust, any condemnation action involving the Premises
or any action to protect the security hereof, and any such amounts paid by
Trustee and/or Bond Trustee shall be added to the Secured Indebtedness and shall
be secured by this Deed of Trust. Grantor will indemnify and hold Trustee and
Bond Trustee harmless from and against all claims, damages, and expenses,
including attorney’s fees and court costs, resulting from any action by a third
party against Trustee or Bond Trustee relating to this Deed of Trust or the
interest created herein, or the Premises, including, but not limited to, any
action or proceeding claiming loss, damage or injury to person or property, or
any action or proceeding claiming a violation of any national, state or local
law, rule or regulation, including those relating to environmental standards or
dangerous or hazardous wastes, provided Grantor shall not be required to
indemnify Trustee or Bond Trustee for matters directly caused by Trustee’s or
Bond Trustee’s gross negligence or willful misconduct.

 

1.11         Estoppel Affidavits.  Either Bond Trustee or Grantor, upon thirty
(30) days prior written notice, shall furnish the other a written statement,
duly acknowledged, based upon its records, setting forth the unpaid principal
of, and interest on, the Secured Indebtedness, stating whether or not to its
knowledge any off-sets or defenses exist against the Secured Indebtedness, or
any portion thereof, and, if such off-sets or defenses exist, stating in detail
the specific facts relating to each such off-set or defense.

 

1.12         Subrogation.  To the full extent of the Secured Indebtedness, Bond
Trustee is hereby subrogated to the liens, claims and demands, and to the rights
of the owners and holders of each and every lien, claim, demand and other
encumbrance on the Premises which is paid or satisfied, in whole or in part, out
of the proceeds of the Secured Indebtedness and the respective liens claims,
demands and other encumbrances shall be, and each of them is hereby preserved
and shall pass to and be held by Bond Trustee as additional collateral and
further security for the Secured Indebtedness, to the same extent they would
have been preserved and would have been passed to and held by Bond Trustee had
they been duly and legally assigned, transferred, set over and delivered unto
Bond Trustee by assignment, notwithstanding the fact that the same may be
satisfied and canceled of record.

 

1.13         Books, Records, Accounts and Annual Reports.  Grantor shall keep
and maintain or shall cause to be kept and maintained, at Grantor’s cost and
expense, and in accordance with standard accounting principles, and Grantor
grants Bond Trustee a security interest in books, records and accounts
reflecting all items of income and expense in connection with any services,
equipment or furnishings provided in connection with the operation of the
Premises. Bond Trustee, by Bond Trustee’s agents, accountants and attorneys,
shall have the right from time to

 

14

--------------------------------------------------------------------------------


 

time to examine such books, records and accounts at the office of Grantor or
such other person or entity maintaining such books, records and accounts, to
make such copies or extracts thereof as Bond Trustee shall desire, and to
discuss Grantor’s affairs, finances and accounts with Grantor and with the
officers and principals of Grantor, at such reasonable times as may be requested
by Bond Trustee.

 

1.14         Limit of Validity. If from any circumstances whatsoever,
fulfillment of any provision of this Deed of Trust or of the Note, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity presently prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, so that in no event shall any exaction be possible under this Deed of
Trust or under the Note that is in excess of the current limit of such validity,
but such obligation shall be fulfilled to the limit of such validity. The
provisions of this Section 1.14 shall control every other provision of this Deed
of Trust and of the Note.

 

1.15         Legal Actions.  In the event that Trustee and/or Bond Trustee is
made a party, either voluntarily or involuntarily, in any action or proceeding
affecting the Premises, the Note, the Secured Indebtedness or the validity or
priority of this Deed of Trust (but excluding any action or proceeding involving
a dispute solely between Bond Trustee and a participating lender, if any),
Grantor shall immediately, upon demand, reimburse Trustee and/or Bond Trustee
for all costs, expenses and liabilities incurred by Trustee and/or Bond Trustee
by reason of any such action or proceeding, including reasonable attorney’s
fees, and any such amounts paid by Trustee and/or Bond Trustee shall be added to
the Secured Indebtedness and shall be secured by this Deed of Trust.

 

1.16         Use and Management of Premises.  Grantor shall at all times operate
the Premises in the manner prescribed in the Lease.

 

1.17         Conveyance of Premises.  Grantor shall not directly or indirectly
encumber (by lien, junior mortgage, or otherwise), pledge, convey, transfer or
assign any or all of its interest in the Premises without the prior written
consent of Bond Trustee. Bond Trustee’s consent to such a transfer, if given in
Bond Trustee’s sole discretion, shall not release or alter in any manner the
liability of Grantor or anyone who has assumed or guaranteed the payment of the
Secured Indebtedness or any portion thereof. At the option of Bond Trustee the
Secured Indebtedness shall be immediately due and payable in the event that
Grantor conveys all or any portion of the Premises or any interest therein, or
in the event that Grantor’s equitable title thereto or interest therein shall be
assigned, transferred or conveyed in any manner, without obtaining Bond
Trustee’s prior written consent thereto, and any waiver or consent for any prior
transfer shall not preclude Bond Trustee from declaring the Secured Indebtedness
due and payable for any subsequent transfer. A change in control of Grantor
shall constitute a transfer in violation of this restriction.

 

1.18         Compliance with Applicable Environmental Law.  The term “Applicable
Environmental Law” shall be defined as any statutory law or case law pertaining
to health or the environment, or petroleum products, or oil, or hazardous
substances, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act of 1980

 

15

--------------------------------------------------------------------------------


 

(“CERCLA”) as codified at 42 U.S.C. § 9601 et. seq.; the Resource Conservation
and Recovery Act of 1976, as amended, as codified at 42 U.S.C. § 6901 et seq.;
and the Superfund Amendments and Reauthorization Act of 1986, as codified at 42
U.S.C. § 9671, et seq.; the terms “hazardous substance” and “release” shall have
the meanings specified in CERCLA; provided, in the event CERCLA is amended to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment; and provided, to the
extent that the laws of the State of Texas establish a meaning for “hazardous
substance” or “release” which is broader than that specified in CERCLA, such
broader meaning shall apply. The Grantor represents and warrants to the Bond
Trustee that, to the best of its knowledge, the Premises and the Grantor are not
in violation of or subject to any existing, pending or threatened investigation
or inquiry by any governmental authority or any response costs or remedial
obligations under any Applicable Environmental Law and this representation and
warranty would continue to be true and correct following disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Premises; that, to the best of its
knowledge, the Grantor has taken all steps necessary to determine and has
determined that no petroleum products, oil, hazardous substances, or solid
wastes have been disposed of or otherwise released on the Premises subject to
certain exceptions (if any) as identified on Schedule 1.18 attached hereto; and
that, to the best of its knowledge, the use which the Grantor has made, makes or
intends to make of the Premises will not result in the location on or disposal
or other release of any petroleum products, oil, hazardous substances or solid
waste on or to the Premises. As between the Grantor and the Bond Trustee, the
Grantor hereby agrees to pay any fines, charges, fees, expenses, damages,
losses, liabilities, or response costs arising from or pertaining to the
application of any such Applicable Environmental Law to the Premises and to
indemnify and forever save the Trustee and the Bond Trustee harmless from any
and all judgments, fines, charges, fees, expenses, damages, losses, liabilities,
response costs, or attorneys’ fees and expenses arising from the application of
any such Applicable Environmental Law to the Premises or the Bond Trustee; and
this indemnity shall survive any payment of the Note or foreclosure of this Deed
of Trust or the taking by the Bond Trustee of a deed in lieu of foreclosure. The
Grantor agrees to notify the Bond Trustee in the event that any governmental
agency or other entity notifies the Grantor that it may not be in compliance
with any Applicable Environmental Laws. Subject to the terms of the Lease, the
Grantor agrees to permit the Bond Trustee to have access to the Premises at all
reasonable times in order to conduct, at the Bond Trustee’s expense, any tests
which the Bond Trustee deems are necessary to ensure that the Grantor and the
Premises are in compliance with all Applicable Environmental Laws.

 

ARTICLE II

 

2.01         Events of Default.  The terms “default,” “Event of Default” or
“Events of Default,” wherever used in this Deed of Trust, shall mean any one or
more of the following events:

 

(a)           Failure by Grantor to pay any portion of the Secured Indebtedness
as and when the same comes due, which failure is not cured within five (5) days
after written notice thereof; or

 

16

--------------------------------------------------------------------------------


 

(b)           Failure of the Grantor to observe and perform any covenant,
condition or agreement on its part required to be observed or performed by this
Deed of Trust other than as provided in (a), which continues for a period of
sixty (60) days after written notice delivered by the Bond Trustee to the
Company which notice shall specify such failure and request that it be remedied,
unless the Trustee shall agree in writing to an extension of such time;
provided, however, that such period shall be extended if either corrective
action is instituted within such period and diligently pursued until the default
is corrected or if the failure stated in the notice cannot be corrected within
such period, the Bond Trustee will not unreasonably withhold their consent to an
extension of such time if corrective action is instituted within such period and
diligently pursued until the default is corrected; or

 

(c)           The occurrence of a default, Loan Default Event or Event of
Default under the Note, the Loan Agreement or any instrument or agreement now or
hereafter evidencing or securing the Note or the Secured Indebtedness, after
allowing for the expiration of all applicable grace periods; or

 

(d)           Any representation, statement or warranty of Grantor contained in
this Deed of Trust, the Loan Agreement, or in any other instrument, document,
transfer, conveyance, assignment or loan agreement given by Grantor with respect
to the Secured Indebtedness, proving to be untrue or misleading in any material
respect, whether or not the falsity of such representation, statement or
warranty was known to Grantor at the time of the making thereof, and whether or
not such representation, statement or warranty was limited to the best knowledge
or belief of Grantor; or

 

(e)           The Premises are subjected to actual or threatened waste by
Grantor, or any part thereof is removed, demolished or altered without the prior
written consent of Bond Trustee; or

 

(f)            Any material adverse claim relating to the Land or the Premises,
by title, lien or otherwise is established in any legal or equitable proceeding;
or

 

(g)           Unless the written consent of Bond Trustee is first obtained
(which consent may be withheld in Bond Trustee’s sole discretion) there occurs
any transfer of the Premises, or any interest therein; or

 

(h)           A default occurs under the Lease and continues beyond any cure
period thereunder or the Lessor or any sublessor thereunder commences any action
to terminate the Lease or to evict Grantor from the Premises and such action or
eviction is uncontested.

 

Provided that with respect to any of the foregoing, such Event of Default will
be deemed to have occurred upon the occurrence of such event without notice
being required if Bond Trustee is prevented from giving notice by bankruptcy or
other applicable law.

 

2.02         Acceleration of Maturity.  If an Event of Default shall have
occurred, then the entire Secured Indebtedness shall, at the option of Bond
Trustee, immediately become due and payable without notice or demand, time being
of the essence of this Deed of Trust, and no omission on the part of Bond
Trustee to exercise such option when entitled to do so shall be construed as a
waiver of such right.

 

17

--------------------------------------------------------------------------------


 

2.03         Right to Enter and Take Possession.

 

(a)           If an Event of Default shall have occurred, Grantor, upon demand
of Bond Trustee, shall forthwith surrender to Bond Trustee the actual possession
of the Premises and, if and to the extent permitted by law, Bond Trustee itself,
or by such officers or agents as it may appoint, may enter and take possession
of all or any part of the Premises without the appointment of a receiver or an
application therefor, and may exclude Grantor and its agents and employees
wholly therefrom, and take possession of the books, papers and accounts of
Grantor.

 

(b)           If Grantor shall for any reason fail to surrender or deliver the
Premises or any part thereof after such demand by Bond Trustee, Bond Trustee may
obtain a judgment or decree conferring upon Bond Trustee the right to immediate
possession or requiring Grantor to deliver immediate possession of the Premises
to Bond Trustee. Grantor will pay to Bond Trustee, upon demand, all expenses of
obtaining such judgment or decree, including reasonable compensation to Bond
Trustee, its attorneys and agents, and all such expenses and compensation shall,
until paid, become part of the Secured Indebtedness and shall be secured by this
Deed of Trust.

 

(c)           Upon every such entering upon or taking of possession, Bond
Trustee may hold, store, use, operate, manage and control the Premises and
conduct the business thereof, and, from time to time (i) make all necessary and
proper maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Premises
insured; (iii) manage and operate the Premises and exercise all of the rights
and powers of Grantor to the same extent as Grantor could in its own name or
otherwise act with respect to the same; and (iv) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted to Bond Trustee, all as Bond Trustee from time to time may determine to
be in its best interest. Bond Trustee may collect and receive all the rents,
issues, profits and revenues from the Premises, including those past due as well
as those accruing thereafter, and, after deducting (A) all expenses of taking,
holding, managing and operating the Premises (including compensation for the
services of all persons employed for such purposes); (B) the cost of all such
maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions; (C) the cost of such insurance;
(D) such rent, taxes, assessments and other similar charges as Bond Trustee may
at its option pay; (E) other proper charges upon the Premises or any part
thereof or under the Lease; and (F) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Bond Trustee, Bond Trustee shall
apply the remainder of the monies and proceeds so received by Bond Trustee, to
pay all of the Secured Indebtedness and the Grantor’s obligations under the Loan
Agreement and this Deed of Trust. Anything in this Section 2.03 to the contrary
notwithstanding, Bond Trustee shall not be obligated to discharge or perform the
duties of a landlord to any tenant or incur any liability as a result of any
exercise by Bond Trustee of its rights under this Deed of Trust, and Bond
Trustee shall be liable to account only for the rents, incomes, issues and
profits actually received by Bond Trustee.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Whenever all such interest, deposits and
principal installments and other sums due under any of the terms, covenants,
conditions and agreements of this Deed of Trust shall have been paid and all
Events of Default shall have been cured, Bond Trustee shall surrender possession
of the Premises to Grantor, its successors or assigns. The same right of taking
possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.

 

2.04                           Performance by Bond Trustee.  If Grantor shall
default in the payment, performance or observance of any term, covenant or
condition of this Deed of Trust, Bond Trustee may, at its option, pay, perform
or observe the same, and all reasonable payments made or reasonable costs or
expenses incurred by Bond Trustee in connection therewith, with interest thereon
at the then-current rate of the Bonds or at the maximum rate from time to time
allowed by applicable law, whichever is less, shall be secured hereby and shall
be, without demand, immediately repaid by Grantor to Bond Trustee. Bond Trustee
shall be the sole judge of the necessity for any such actions and of the
reasonableness of the amounts to be paid. Bond Trustee is hereby empowered to
enter and to authorize others to enter upon the Premises or any part thereof for
the purpose of performing or observing any such defaulted term, covenant or
condition without thereby becoming liable to Grantor or any person in possession
holding under Grantor. Notwithstanding anything to the contrary herein, Bond
Trustee shall have no obligation, explicit or implied to pay, perform, or
observe any term, covenant, or condition.

 

2.05                           Receiver.  If any Event of Default shall have
occurred, Bond Trustee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of strict right, without notice and without regard
to the occupancy or value of any security for the Secured Indebtedness or the
solvency of any party bound for its payment, to the appointment of a receiver to
take possession of and to operate the Premises, to exercise all rights of lessee
under the Lease and to collect and apply the rents, issues, profits and revenues
thereof. The receiver shall have all of the rights and powers permitted under
the laws of the state wherein the Land is situated. Grantor will pay unto Bond
Trustee upon demand all expenses, including receiver’s fees, reasonable
attorney’s fees, costs and agent’s compensation, incurred pursuant to the
provisions of this Section 2.05, and any such amounts paid by Grantor shall be
added to the Secured Indebtedness and shall be secured by this Deed of Trust.

 

2.06                           Enforcement.

 

(a)                                  If an Event of Default shall have occurred,
then at the option of Bond Trustee this Deed of Trust may be foreclosed in any
manner now provided by Texas law, and the Trustee, or the agent or successor of
Trustee, at the request of Bond Trustee, may sell the Premises or any part of
the Premises at one or more public sales at the courthouse of the county in
which the Land or any part of the Land is situated and otherwise at such place,
time and date as provided by the statutes of the State of Texas then in force
governing sales of real estate under powers of sale conferred by deed of trust. 
At any such public sale, Trustee may execute and deliver to the purchaser a
conveyance of the Premises or any part of the Premises. Bond Trustee shall have
the right to enforce any of its remedies set forth herein without notice to
Grantor, except for such notice as may be required by law. In the event of any
sale under this Deed of Trust by virtue of the

 

19

--------------------------------------------------------------------------------


 

exercise of the powers herein granted, or pursuant to any order in any judicial
proceedings or otherwise, the Premises may be sold as an entirety or in separate
parcels and in such manner or order as Bond Trustee in its sole discretion may
elect, and if Bond Trustee so elects, Trustee or Bond Trustee may sell the
personal property covered by this Deed of Trust at one or more separate sales in
any manner permitted by the Uniform Commercial Code of the state in which the
Land is located, and one or more exercises of the powers herein granted shall
not extinguish or exhaust such powers, until the entire Premises are sold or the
Secured Indebtedness is paid in full. If the Secured Indebtedness is now or
hereafter further secured by any chattel mortgages, pledges, contracts of
guaranty, assignments of lease or other security instruments, Bond Trustee at
its option may exhaust the remedies granted under any of said security
instruments or this Deed of Trust either concurrently or independently, and in
such order as Bond Trustee may determine.

 

Said sale may be adjourned by the Trustee, or his agent or successors, and reset
at a later date without additional publication; provided that an announcement to
that effect be made at the scheduled place of sale at the time and on the date
the sale is originally set. Any sale or sales may be made by an agent acting for
the Trustee and his appointment need not be in writing.

 

(b)                                 In the event of any sale of the Premises as
authorized by this Section 2.06, all prerequisites of such sale shall be
presumed to have been performed, and in any conveyance given hereunder all
statements of facts, or other recitals therein made, as to the non-payment of
the Secured Indebtedness or as to the advertisement of sale, or the time, place
and manner of sale, or as to any other fact or thing, shall be taken in all
courts of law or equity as prima facie  evidence that the facts so stated or
recited are true.

 

(c)                                  If an Event of Default shall have occurred,
Bond Trustee may, in addition to and not in abrogation of the rights covered
under subparagraph (a) of this Section 2.06, either with or without entry or
taking possession as herein provided or otherwise, proceed by a suit or suits in
law or in equity or by any other appropriate proceeding or remedy to pursue any
other remedy available to it, all as Bond Trustee in its sole discretion shall
elect.

 

2.07                           Purchase by Bond Trustee.  Upon any foreclosure
sale or sale of all or any portion of the Premises under the power herein
granted, Bond Trustee may bid for and purchase the Premises and shall be
entitled to apply all or any part of the Secured Indebtedness as a credit to the
purchase price.

 

2.08                           Application of Proceeds of Sale.  In the event of
a foreclosure or other sale of all or any portion of the Premises, the proceeds
of said sale shall be applied, first, to the expenses of such sale and of all
proceedings in connection therewith, including reasonable fees of the attorney
and trustee (and attorney and trustee fees and expenses shall become absolutely
due and payable whenever foreclosure is commenced); then to rent, insurance
premiums, liens, assessments, taxes and charges including utility charges
advanced by Bond Trustee, and interest thereon; then to payment of the Secured
Indebtedness and accrued interest thereon, in such order of priority as Bond
Trustee shall determine, in its sole discretion; and finally the remainder, if
any, shall be paid to Grantor, or to the person or entity lawfully entitled
thereto.

 

20

--------------------------------------------------------------------------------


 

2.09                           Grantor as Tenant Holding Over.  In the event of
any such foreclosure sale or sale under the powers herein granted, Grantor (if
Grantor shall remain in possession) shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over.

 

2.10                           Waiver of Appraisement, Valuation, Etc.  Grantor
agrees, to the full extent permitted by law, that in case of a default on the
part of Grantor hereunder, neither Grantor nor anyone claiming through or under
Grantor will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Deed of Trust, or the absolute sale of the Premises, or the delivery of
possession thereof immediately after such sale to the purchaser at such sale,
and Grantor, for itself and all who may at any time claim through or under it,
hereby waives to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets subject to the security
interest of this Deed of Trust marshaled upon any foreclosure or sale under the
power herein granted.

 

2.11                           Waiver of Homestead.  Grantor hereby waives and
renounces all homestead and exemption rights provided for by the Constitution
and the laws of the United States and of any state, in and to the Premises as
against the collection of the Secured Indebtedness, or any part thereof.

 

2.12                           Leases.  Bond Trustee, at its option, is
authorized to foreclose this Deed of Trust subject to the rights of any tenants
of the Premises, and the failure to make any such tenants parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted to be by Grantor, a defense to any proceeding instituted by Bond
Trustee to collect the sums secured hereby.

 

2.13                           Discontinuance of Proceedings.  In case Bond
Trustee shall have proceeded to enforce any right, power or remedy under this
Deed of Trust by foreclosure, entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely to Bond Trustee, then in every such case, Grantor, Trustee
and Bond Trustee shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bond Trustee shall continue as
if no such proceedings had occurred.

 

2.14                           Remedies Cumulative.  No right, power or remedy
conferred upon or reserved to Bond Trustee by this Deed of Trust is intended to
be exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or now or hereafter existing
at law, in equity or by statute.

 

2.15                           Waiver.

 

(a)                                  No delay or omission by Bond Trustee or by
any holder of the Note to exercise any right, power or remedy accruing upon any
default shall exhaust or impair any such right, power or remedy or shall be
construed to be a waiver of any such default, or acquiescence therein, and every
right, power and remedy given by this Deed of Trust

 

21

--------------------------------------------------------------------------------


 

to Bond Trustee may be exercised from time to time and as often as may be deemed
expedient by Bond Trustee. No consent or waiver expressed or implied by Bond
Trustee to or of any breach or default by Grantor in the performance of the
obligations of Grantor hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligations of Grantor hereunder. Failure on the part of Bond Trustee
to complain of any act or failure to act or failure to declare an Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Bond Trustee of its rights hereunder or impair any rights, powers or
remedies of Bond Trustee hereunder.

 

(b)                                 No act or omission by Trustee or Bond
Trustee shall release, discharge, modify, change or otherwise affect the
original liability under the Note or this Deed of Trust or any other obligation
of Grantor or any subsequent purchaser of the Premises or any part thereof, or
any maker, co-signer, endorser, surety or guarantor, nor preclude Trustee and/or
Bond Trustee from exercising any right, power or privilege herein granted or
intended to be granted in the event of any default then existing or of any
subsequent default, nor alter the lien of this Deed of Trust, except as
expressly provided in an instrument or instruments executed by Bond Trustee,
including the Indenture and the Loan Agreement. Without limiting the generality
of the foregoing, Bond Trustee may (i) grant forbearance or an extension of time
for the payment of all or any portion of the Secured Indebtedness; (ii) take
other or additional security for the payment of any of the Secured Indebtedness;
(iii) waive or fail to exercise any right granted herein or in the Note;
(iv) release any part of the Premises from the security interest or lien of this
Deed of Trust or otherwise change any of the terms, covenants, conditions or
agreements of the Note or this Deed of Trust; (v) consent to the filing of any
map, plat or replat affecting the Premises; (vi) consent to the granting of any
easement or other right affecting the Premises; (vii) make or consent to any
agreement subordinating the security title or lien hereof, or (viii) take or
omit to take any action whatsoever with respect to the Note, this Deed of Trust,
the Premises or any document or instrument evidencing, securing or in any way
related to the Secured Indebtedness, all without releasing, discharging,
modifying, changing or affecting any such liability, or precluding Bond Trustee
from exercising any such right, power or privilege or affecting the lien of this
Deed of Trust. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Premises, Bond Trustee, without notice, is
hereby authorized and empowered to deal with any such vendee or transferee with
reference to the Premises or the Secured Indebtedness, or with reference to any
of the terms, covenants, conditions or agreements hereof, as fully and to the
same extent as it might deal with the original parties hereto and without in any
way releasing or discharging any liabilities, obligations or undertakings.

 

2.16                           Suits to Protect the Premises.  Bond Trustee
shall have power to institute and maintain such suits and proceedings as it may
deem expedient (a) to prevent any impairment of the Premises by any acts which
may be unlawful or constitute a default under this Deed of Trust; (b) to
preserve or protect its interest in the Premises, the Lease and in the rents,
issues, profits and revenues arising therefrom; and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would
materially impair the security hereunder or be prejudicial to the interest of
Bond Trustee.

 

22

--------------------------------------------------------------------------------


 

2.17                           Proofs of Claim.  In the case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Grantor, its creditors or its
property, Bond Trustee, to the extent permitted by law, shall be entitled to
file such proofs of claim and other documents as may be necessary or advisable
in order to have the claims of Bond Trustee allowed in such proceedings for the
entire amount due and payable by Grantor under this Deed of Trust at the date of
the institution of such proceedings and for any additional amount which may
become due and payable by Grantor hereunder after such date.

 

ARTICLE III

 

3.01                           Successors and Assigns: Successor Trustee.  This
Deed of Trust shall inure to the benefit of and be binding upon Grantor, Trustee
and Bond Trustee and their respective heirs, executors, legal representatives,
successors, successors-in-title, and assigns. Whenever a reference is made in
this Deed of Trust to “Grantor,” “Trustee” or “Bond Trustee,” such reference
shall be deemed to include a reference to the heirs, executors, legal
representatives, successors, successors-in-title and assigns of Grantor, Trustee
or Bond Trustee, as the case may be, but shall not imply any permission to make
or permit any transfer which is otherwise prohibited. In the event of the death,
dissolution, absence, inability or refusal to act of Trustee, or for any other
reason, Bond Trustee at any time and from time to time shall have the right to
name and appoint, by instrument in writing recorded in the appropriate records
in the office(s) in which this Deed of Trust is recorded, a successor or any
number of successors to execute this trust, who shall be vested with all of the
right, title, estate, powers, privileges and duties of the above named Trustee
without the necessity of any conveyance from the above named Trustee or any
successor.

 

3.02                           Terminology.  All personal pronouns used in this
Deed of Trust, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa. Titles and Articles are for convenience only and neither limit nor
amplify the provisions of this Deed of Trust, and all references herein to
Articles, Sections or subparagraphs shall refer to the corresponding Articles,
Sections or subparagraphs of this Deed of Trust unless specific reference is
made to Articles, Sections or subparagraphs of another document or instrument.

 

3.03                           Severability; Complete Agreement.  If any
provisions of this Deed of Trust or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Deed of Trust and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law. This Deed of Trust, the Note and the
instruments executed in connection herewith constitute the full and complete
agreement of the parties and supersede all prior negotiations, correspondence,
and memoranda relating to the subject matter hereof, and this Deed of Trust may
not be amended except by a writing signed by the parties hereto.

 

3.04                           Applicable Law. This Deed of Trust, the Note, the
Loan Agreement and all other documents evidencing or securing the Secured
Indebtedness, and the rights and obligations of the parties thereto, shall be
construed and interpreted in accordance with the laws of the State of Texas.

 

23

--------------------------------------------------------------------------------


 

3.05                           Notices.  All notices provided for herein, or in
the Note, or in any other instrument or document evidencing or securing the
Loan, or required by applicable law, shall be given personally, by mail, or by
Federal Express or other similar national overnight courier, and addressed to
the appropriate party at the address designated for such party in the heading of
this Deed of Trust, or such other single address as the party who is to receive
such notice may designate in writing. Notice by mail shall be by registered or
certified mail. All fees or expenses of mail or overnight courier shall be paid
by the sender. Notice shall be deemed received at the earlier of the time
actually received or three days following the time deposited when sent by mail
and one day when sent by overnight courier in the manner aforesaid. Actual
receipt of notice shall not be required to effect notice hereunder.

 

3.06                           Replacement of Note.  Upon receipt of evidence
reasonably satisfactory to Grantor of the loss, theft, destruction or mutilation
of the Note, and in the case of any such loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to Grantor or, in the
case of any such mutilation, upon surrender and cancellation of the Note,
Grantor at Bond Trustee’s expense will execute and deliver, in lieu thereof, a
replacement note, identical in form and substance to such Note and dated as of
the date of such Note, and upon such execution and delivery all references in
this Deed of Trust to the Note shall be deemed to refer to such replacement
note.

 

3.07                           [Reserved].

 

3.08                           Assignment by Bond Trustee.  This Deed of Trust
is assignable by Bond Trustee and any assignment hereof by Bond Trustee shall
operate to vest in the assignee all rights and powers herein conferred upon and
granted to Bond Trustee.

 

3.09                           Time of the Essence.  Time is of the essence with
respect to each and every covenant, agreement and obligation of Grantor under
this Deed of Trust, the Note and any and all other instruments now or hereafter
evidencing, securing or otherwise relating to the Secured Indebtedness.

 

3.10                           Release.  Provided that no Event of Default then
exists, Bond Trustee agrees to release this Deed of Trust upon payment in full
by Grantor of all obligations on its part under the Loan Agreement, the Note and
this Deed of Trust.

 

3.11                           Future Advances.  Upon request of Grantor, Bond
Trustee, at Bond Trustee’s option so long as this Deed of Trust secures
indebtedness held by Bond Trustee, may make future advances to Grantor. Such
future advances, with interest thereon, shall be secured hereby if made under
the terms of this Deed of Trust, the Note, the Loan Agreement and the Indenture,
or if made pursuant to any other promissory note, instrument or agreement
stating that sums advanced thereunder are secured hereby.

 

3.12                           Capitalized Terms.  Any capitalized term used but
not defined herein shall have the meaning given such term by the Indenture.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed under
seal by its duly authorized principal officer as of the day and year first above
written.

 

 

DALLAS CLEAN ENERGY

 

MCCOMMAS BLUFF, LLC

 

 

 

 

 

By:

/S/ Harrison S. Clay

 

Name:

Harrison S. Clay

 

Title:

Manager

 

 

STATE OF CALIFORNIA

 

COUNTY OF ORANGE

 

On this 10th day of March, 2011, before me, Lisa M. Broman, Notary Public,
personally appeared Harrison S. Clay, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity as a
Manager of Dallas Clean Energy McCommas Bluff, LLC, a Delaware limited liability
company, on behalf of such limited liability company.

 

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

 

/S/ Lisa M. Broman

 

Lisa M. Broman, Notary Public

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF LAND

 

PROCESSING SITE

 

Being a tract of land situated in the Levi Dixon League, Abstract No. 380,
Dallas County, Texas, and being in City Block No. 8003, and being part of a
tract of land conveyed to City of Dallas by Deed recorded in Volume 80111,
Page 2361, Deed Records, Dallas County, Texas, and being more particularly
described as follows:

 

COMMENCING at an “X” found at the intersection of the center of Simpson Stuart
Road (60 foot right of way) and in the center of Southern Pacific Railroad (200
foot right of way);

 

THENCE South 26 degrees 42 minutes 00 seconds East along the centerline of said
railroad, a distance of 2,706.45 feet to a point for corner;

 

THENCE North 63 degrees 18 minutes 00 seconds East, a distance of 199.39 feet to
a 1/2 inch iron rod set with yellow cap stamped DCA Inc. for corner, said corner
being the POINT OF BEGINNING;

 

THENCE North 63 degrees 15 minutes 44 seconds East, a distance of 218.94 feet to
a 1/2 inch iron rod set with yellow cap stamped DCA Inc. for corner;

 

THENCE South 26 degrees 46 minutes 21 seconds East, a distance of 397.23 feet to
a 1/2 inch iron rod set with yellow cap stamped DCA Inc. for corner;

 

THENCE South 63 degrees 23 minutes 59 seconds West, a distance of 218.56 feet to
a 1/2 inch iron rod set with yellow cap stamped DCA Inc. for corner;

 

THENCE North 26 degrees 49 minutes 36 seconds West, a distance of 396.70 feet to
the POINT OF BEGINNING and containing 86,835.58 square feet or 1.9935 acres of
land.

 

--------------------------------------------------------------------------------